Citation Nr: 1000299	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  95-36 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service connected left 
ankle disability. 

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to service connected left 
ankle disability. 

3.  Entitlement to service connection for diabetes, to 
include as secondary to service connected left ankle 
disability. 

4.  Entitlement to service connection for an umbilical and 
hiatal hernia, to include as secondary to service connected 
left ankle disability.  

5.  Entitlement to service connection for periodontal disease 
for purposes of VA compensation. 

6.  Entitlement to an increased rating for left Achilles 
tendonitis with degenerative joint disease of the left ankle, 
currently rated as 20 percent disabling. 

7.  Entitlement to an initial rating in excess of 50 percent 
for major depression and generalized anxiety disorder.   

8.  Entitlement to an effective date earlier than July 22, 
2003, for a grant of service connection for gastritis.   

9.  Whether a timely notice of disagreement was filed with 
respect to the denial of service connection for a left 
inguinal hernia by a March 1981 rating decision.  

10.   Entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to February 
1981. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 1995 rating 
decision by the VA Regional Office in New Orleans, Louisiana, 
(RO) that denied the Veteran's claim for a rating in excess 
of 20 percent for service-connected left ankle disability.  

This claim was remanded by the Board in May 1999 and June 
2002 and is now ready for appellate review.  

Appeals with respect to multiple additional issues, as listed 
on the title page, have been perfected to the Board 
subsequent to the June 2002 remand.   

In December 1998, a hearing was held before a Veterans Law 
Judge who retired from the Board, and the Veteran was 
provided with a hearing before the undersigned Acting 
Veteran's Law Judge in November 2009.   


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is unemployable by reason of his service-
connected disabilities.

2.  In November 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that if a TDIU were award, all of his remaining 
claims would be withdrawn.


CONCLUSION OF LAW

1.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities has been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2009).

2.  The criteria for withdrawal of the appeal for entitlement 
to nonservice-connected pension benefits by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's grant of a TDIU, which represents a 
complete grant of the Veteran's appeal, no discussion of VA's 
duty to notify or assist is necessary.

TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the Veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."

Here, the combined disability rating for the Veteran's 
service-connected disabilities is 72 percent.  In addition, 
his psychiatric disability is rated as 50 percent disabling 
The Veteran's disabilities thus satisfy the requirements set 
forth in 38 C.F.R. § 4.16.

In numerous statements in support of this claim and in 
written argument submitted on his behalf, the Veteran and his 
representative have asserted that the combined effects of the 
Veteran service-connected disabilities are so overwhelming 
that he is unemployable and thus entitled to a grant of a 
TDIU.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In this capacity, the Board finds that 
the Veteran's statements and testimony about his ability to 
obtain and maintain employment to be credible as it is 
consistent with the psychiatric disability evidence of 
record, including the GAF scores assigned for his service-
connected psychiatric disability, which generally range in 
the 40s, and which is consistent with an inability to work 
due to that condition.  In addition, these statements are 
consistent with the medical evidence showing the severity of 
his chronic erosive gastritis and left Achilles tendonitis 
with degenerative joint disease of the left ankle.  Thus, 
resolving all reasonable doubt in his favor, the Board 
concludes that a grant of a TDIU is warranted.

Remaining claims

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, in a November 2009 statement, the 
Veteran indicated that if a TDIU were granted, his appeal 
would be fully satisfied and he would withdraw his remaining 
pending claims, numbered one through nine no the title page.  
In ligt of the Board grant of a TDIU, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review his remaining claims and they are 
dismissed.


ORDER

A total disability rating based on individual unemployability 
due to the Veteran's service-connected disabilities is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.

The Veteran's claims numbered one to nine on the title page 
are dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


